DETAILED ACTION
Notice to Applicant
In response to the communication received on 10/01/2019, the following is a Non-Final Office Action for Application No. 16589696.  

Status of Claims
Claims 1-20 are pending.

Drawings
The applicant’s drawings submitted on 10/01/2019 are acceptable for examination purposes. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.

Claim 3 recites the limitation " The method of claim 21.”  There does not exist a claim 21, thus there is a lack of antecedent basis.  Examiner interprets as “The method of claim 2” since a particular lift height is introduced in claim 2. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a controller configured to perform the claimed functions in claims 11-20.  Further generic placeholders include:  loading unit, hauling unit, material spreading unit, compacting unit, and grading unit.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
receiving, with a controller, a worksite plan to be executed by at least a first machine and a second machine at a worksite; assigning, with the controller, the first machine and the second machine to implement the worksite plan based on first capabilities of the first machine and second capabilities of the second machine, wherein: a first sensor of the first machine determines parameters indicative of a first production metric during execution of a first task, and a second sensor of the second machine determines parameters indicative of a second production metric different from the first production metric during execution of a second task different from the first task; receiving, with the controller, first machine telematics data corresponding to the first task and associating the first telematics data with the first production metric from the first machine within a segmented portion of the worksite; receiving, with the controller, second machine telematics data corresponding to the second task and associating the second telematics data with the second production metric from the second machine within the segmented portion of the worksite; defining, with the controller, a percentage of completion of the worksite plan based on a unifying production metric, the unifying production metric being determined based on the first production metric and the second production metric; and presenting, with the controller and on a user interface, an indication of the percentage of completion of the worksite plan based on the unifying production metric. 
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The controller and/or sensor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic controller and/or sensor limitation is no more than mere instructions to apply the exception using a generic computer component. Further, presenting an indication of the percentage of completion by a controller and/or sensor is mere instruction to apply an significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: controller and sensor. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, presenting an indication of the percentage of completion by a controller and/or sensor is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶0018 wherein “The system controller 122 may be an electronic controller that operates in a logical fashion to perform operations, execute control algorithms, store and retrieve data, and other desired operations. The system controller 122 may include and/or access memory, secondary storage devices, processors, and any other components for running an application.”  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Although dependent claim 19 states additional element of telematic communication devices, the additional element is generically recited and thus does not add significantly more to the respective limitations.  The same generic recitation applies to the units of the machines further recited in the dependent claims. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, 11-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over HORNE et al. (US 20130096799 A1) hereinafter referred to as HORNE in view of CURRIN et al. (US 20190138995 A1) hereinafter referred to as CURRIN.  

HORNE teaches:
Claim 1. A method, comprising: 
receiving, with a controller, a worksite plan to be executed by at least a first machine and a second machine at a worksite; assigning, with the controller, the first machine and the second machine to implement the worksite plan based on first capabilities of the first machine and second capabilities of the second machine, wherein: a first sensor of the first machine determines parameters indicative of a first production metric during execution of a first task, and a second sensor of the second machine determines parameters indicative of a second production metric different from the first production metric during execution of a second task different from the first task (Figs. 10-13 and ¶0046 FIG. 1A illustrates an example environment 100, within which asset information reporting can be implemented. As shown in FIG. 1A, the example environment 100 comprises an asset 120, which can, in turn, include an installed monitoring system 200. The monitoring system 200 can collects, stores, receives, (and possibly processes) and transmits various information related to the positional and operational data of the asset 120. ¶0104 The assets can further report data relative movement of the assets. In an example, a first asset performs a task that must be complete before a second ; 
receiving, with the controller, first machine telematics data corresponding to the first task and associating the first telematics data with the first production metric from the first machine within a segmented portion of the worksite; receiving, with the controller, second machine telematics data corresponding to the second task and associating the second telematics data with the second production metric from the second machine within the segmented portion of the worksite (¶0046 FIG. 1A illustrates an example environment 100, within which asset information reporting can be implemented. As shown in FIG. 1A, the example environment 100 comprises an asset 120, which can, in turn, include an installed monitoring system 200. The monitoring system 200 can collects, stores, receives, (and possibly processes) and transmits various information related to the positional and operational data of the asset 120.  ¶0048 The monitoring system provider 150 is communicatively coupled to the network 110. A monitoring system processor 300, illustrated within the environment 100, can be communicatively coupled to the network 110 as well. The monitoring system processor 300 can be utilized to access and pull the positional and operational data associated with the asset 120 via the open architecture interface. Various communication protocols (e.g., Web Services) can be utilized in the communications occurring between the monitoring system processor 300 and the monitoring system service provider 150. The monitoring system service provider 150 can utilize telematics and intelligent data processing as well as software to make the information available via the network 110.); 
defining, with the controller, a percentage of completion of the worksite plan based on a unifying production metric, the unifying production metric being determined based on the first production metric and the second production metric; and presenting, with the controller and on a user interface, an indication of the percentage of completion of the worksite plan based on the unifying production metric (¶0042 In some example embodiments, specific site data entered by the customer can be incorporated into the report to create a relationship. For example, an asset, such as a scraper, completes 111 loads during a certain time period (1 day). The target data provided by the customer has a goal of 85 loads per day. This data permits the monitoring system processor to interpret the meaning of the information collected by the monitoring system in the context of various goals and/or benchmarks set by the customer. A report generated for the customer can illustrate that the scraper has exceeded its goal for the day and, therefore, was successful, i.e., profitable or efficient. The customer can also utilize the reports to understand various patterns of his asset.).

a percentage of completion of the worksite plan (¶0168 FIG. 8 illustrates a portion of a webpage 800 of user interface 210 which may be presented after a user has selected workplans input 414 from any of the other webpages of user interface 210, according to an embodiment. Webpage 800 may comprise a list of all saved workplans, with each row in the list representing a workplan and providing information about the workplan. For instance, each workplan row may comprise a name of the workplan, the number of infrastructure assets included in the workplan, the type of activity associated with the workplan, a priority of the activity, a scheduled date range for the activity, a progress of the workplan or activity (e.g., a percentage of infrastructure assets for which the activity has been completed), a status of the workplan or activity (e.g., active, planned, incomplete, overdue, pending, etc.), and/or an input for editing the workplan. If a user chooses to edit a workplan, a frame, similar to new workplan frame 642 in FIG. 6E, may be overlaid on webpage 800 with one or more inputs for editing workplan and/or activity data, changing a workplan status and/or activity status, etc.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the advanced infrastructure management of CURRIN with the system for utilization calculation on equipment including independent component of HORNE for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. HORNE ¶0005 teaches that it is desirable to not have unreliable performance data due to inaccuracies occurring while detecting some performance events; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. HORNE ¶0004 teaches a monitoring system installed on an asset (e.g., an excavator) to enable the owner of the asset or a third party to monitor the asset's location and performance, and CURRIN Abstract teaches that each of the representations of infrastructure assets comprises location information representing a geolocation of the asset and updated location information is continually received for infrastructure asset(s) such that the location information for those infrastructure asset(s) is continually updated; and 

Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the advanced infrastructure management of CURRIN with the system for utilization calculation on equipment including independent component of HORNE.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 

HORNE teaches:
Claim 5. The method of claim 1, wherein the first production metric and the second production metric include at least one of a mass of material loaded into a hauling unit, a mass of the material moved to the worksite, a mass of the material spread across the worksite, and a grade of the material along within the worksite (¶0086 The report related to the production data can include, but is not limited to, cycle times, number of loads, an amount of material moved, time of operation, and costs associated with the asset 120. The report can be related to utilization data associated with the asset. The report related to the utilization data can include an idle time, an amount of fuel consumed and an amount of fuel remaining in the asset. The report can be related to maintenance data associated with the asset).

HORNE teaches:
Claim 6. The method of claim 1, wherein: the first machine and the second machine are a same type of machine and the first machine and the second machine are characterized by a same production metric relating to an implementation of the worksite plan; and the method further includes calculating the same production metric of the same type of machine together as a whole (Figs. 10-13 and ¶0127 FIG. 10 is a block diagram showing a management report 1000, in accordance with an example embodiment. In some example embodiments, the management report 1000 can include customer identification information 1002, date of the analysis 1004, a site name 1006, a number of assets that are analyzed in the production report 1008, a number of the assets that are analyzed in the utilization report .

HORNE teaches:
Claim 7. The method of claim 1, wherein: the first production metric includes at least one of a first dimension of a first material- moving element of the first machine and first location data obtained from the first machine; and the second production metric include at least one of a second dimension of a second material-moving element of the second machine and second location data obtained from the second machine (Figs. 10-13 and ¶0104 The assets can further report data relative movement of the assets. In an example, a first asset performs a task that must be complete before a second asset can complete its task. In an example, an asset is a mobile loading device that must load a mobile trucking device before the trucking device can move a load and then dump the load. ¶0126 The production report 908 can include, but not limited to cycle times; number of loads per day, amount of the material moved each day, machine hours, and machine costs. The maintenance report 904 can include machine hours, timing of scheduled services, types of scheduled services, location of the asset, details of the scheduled services (e.g., maintenance operations, parts required, etc.). The health report 902 can include machine performance indicators, information on any alarms that have been triggered, or any other issues with the asset 120.).

As per claims 11, 12, 15, the system tracks the method of claims 1&7, 6, 7, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1&7, 6, 7 are applied to claims 11, 12, 15, respectively.  HORNE discloses that the embodiment may be found as a system (Fig. 1).

As per claims 16-17, the system tracks the method of claims 1&7, 1, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 11&7, 1 are applied to claims 16-17, respectively.  HORNE discloses that the embodiment may be found as a system (Fig. 1).  Additional limitations of claim 16 are as follows; however HORNE teaches: 
	transmit instructions to the first machine to perform a first task defined by the worksite plan; transmit instructions to the second machine to perform a second task defined by the worksite plan, the second task being different from the first task (¶0046 FIG. 1A illustrates an example environment 100, within which asset information reporting can be implemented. As shown in FIG. 1A, the example environment 100 comprises an asset 120, which can, in turn, include an installed monitoring system 200. The monitoring system 200 can collects, stores, receives, (and possibly processes) and transmits various information related to the positional and operational data of the asset 120. ¶0104 The assets can further report data relative movement of the assets. In an example, a first asset performs a task that must be complete before a second asset can complete its task. In an example, an asset is a mobile loading device that must load a mobile trucking device before the trucking device can move a load and then dump the load.).

HORNE teaches:
Claim 18. The system of claim 16, wherein the unifying production metric is determined based at least in part on location data obtained from the first machine during execution of the first task, location data obtained from the second machine during execution of the second task, and user input used to create the worksite plan (¶0104 The assets can further report data relative movement of the assets. In an example, a first asset performs a task that must be complete before a second asset can complete its task. In an example, an asset is a mobile loading device that must load a mobile trucking device before the trucking device can move a load and then dump the load. ¶0126 The production report 908 can include, but not limited to cycle times; number of loads per day, amount of the material moved each day, machine hours, and machine costs. The maintenance report 904 can include machine hours, timing of scheduled services, types of scheduled services, location of the asset, details of the scheduled services (e.g., maintenance operations, parts required, etc.). The health report 902 can include machine performance indicators, information on any alarms that have been triggered, or any other issues with the asset 120. ¶0160 For both aerial and material handling components, positional data (as discussed previously) can also be utilized. The positional of the independent component in relation to another object or work site can indicate use or become a threshold detection question. Positional data for the component and second object or site can be calculated and compared for analysis.).

As per claims 19, the system tracks the method of claims 1, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1 are applied to claims 19, respectively.  HORNE discloses that the embodiment may be found as a system (Fig. 1).  


Claims 2-4, 8-10, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HORNE et al. (US 20130096799 A1) hereinafter referred to as HORNE in view of CURRIN et al. (US 20190138995 A1) hereinafter referred to as CURRIN in further view of DiPizio et al. (US 20130108365 A1) hereinafter referred to as DiPizio.  

HORNE teaches: 
Claim 2. The method of claim 1, wherein: the unifying production metric includes a measure of an area within the segmented portion of the worksite at a particular lift height (¶0156 Further methods and structures can include monitoring height of platform to detect `in usage` using: angle sensor or tilt switch on boom; angle sensor or tilt switch on scissor arm; hydraulic ram length monitoring; laser encoder to determine height from base to platform.).
Although not explicitly taught by HORNE in view of CURRIN, DiPizio teaches in the analogous art of backfill a trench to varying grade heights:
a particular lift height (¶0006 It is an object of the present invention to provide an apparatus which may be used on roads paved with asphalt which, in one configuration, is suitable for backfilling a trench with crushed rock and cement or the like to a suitable height corresponding to the base of the adjacent pavement, and then, in other configurations, to place varying lifts of paving material to suitable heights so that after rolling the final lift of paving material is of a height which corresponds to adjacent paved surface.   ¶0020 It can be seen that by this arrangement the operator of the loader can easily change the operating width of the attachment during the course of the project to accommodate changes in trench width and lift height. One end of each of the control cylinders is pivotally secured to a bracket 74 carried on the back of the primary blade 40, and the other end is pivotally secured to suitable support plates on the rear plate 28.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the backfill a trench to varying grade heights of DiPizio with the system for utilization calculation on equipment including independent component of HORNE in view of CURRIN for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. HORNE ¶0005 teaches that it is desirable to not have unreliable performance data due to inaccuracies occurring while detecting some performance events; 

(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. HORNE in view of CURRIN at least the above cited paragraphs, and DiPizio at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the backfill a trench to varying grade heights of DiPizio with the system for utilization calculation on equipment including independent component of HORNE in view of CURRIN.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 

HORNE teaches:
Claim 3. The method of claim 21, wherein the lift height is defined by a depth of a material deposited and compacted within the segmented portion of the worksite (¶0156 Further methods and structures can include monitoring height of platform to detect `in usage` using: angle sensor or tilt switch on boom; angle sensor or tilt switch on scissor arm; hydraulic ram length monitoring; laser encoder to determine height from base to platform.).
Although not explicitly taught by HORNE in view of CURRIN, DiPizio teaches in the analogous art of backfill a trench to varying grade heights:
lift height is defined by a depth of a material deposited and compacted within the segmented portion of the worksite (¶0006 It is an object of the present invention to provide an apparatus which may be used on roads paved 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the backfill a trench to varying grade heights of DiPizio with the system for utilization calculation on equipment including independent component of HORNE in view of CURRIN for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. HORNE ¶0005 teaches that it is desirable to not have unreliable performance data due to inaccuracies occurring while detecting some performance events; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. HORNE ¶0004 teaches a monitoring system installed on an asset (e.g., an excavator) to enable the owner of the asset or a third party to monitor the asset's location and performance, CURRIN Abstract teaches that each of the representations of infrastructure assets comprises location information representing a geolocation of the asset and updated location information is continually received for infrastructure asset(s) such that the location information for those infrastructure asset(s) is continually updated, and DiPizio Abstract teaches backfill a trench to varying grade heights; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. HORNE in view of CURRIN at least the above cited paragraphs, and DiPizio at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the backfill a trench to varying grade heights of DiPizio with the system for utilization calculation on equipment including independent component of HORNE in view of CURRIN.  The rationale to support a conclusion that the claim would DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 

HORNE teaches:
Claim 4. The method of claim 1, wherein the worksite plan is a mass excavation plan having a plurality of steps including: with a loading unit, loading a material into a hauling unit; with the hauling unit, depositing the material to the worksite defined by the worksite plan; with a material spreading unit, spreading the material along a surface of the worksite; with a compacting unit, compacting the material along the surface of the worksite; and with a grading unit, grading a slope of the material along the surface of the worksite (¶0035 The monitoring system can also include a monitoring device and sensors installed at various locations on the asset or where the asset will travel. The sensors can measure loading and unloading operations associated with the asset, for example, excavators, haul trucks, or loaders. In some example embodiments, the asset is a mobile structure or fixed structures such as crushers, conveyors, or buildings. To communicate an event to the monitoring device, the sensors can utilize wires or a short range radio communications protocol (e.g., IEEE 802.15.4, 802.11.X or other short range communication devices). ¶0103 the asset 120 may be tasked with hauling sand during one time period, hauling gravel during a second time period, and hauling top soil during a third time period.).
Although not explicitly taught by HORNE in view of CURRIN, DiPizio teaches in the analogous art of backfill a trench to varying grade heights:
spreading the material along a surface of the worksite; with a compacting unit, compacting the material along the surface of the worksite; and with a grading unit, grading a slope of the material along the surface of the worksite (¶0006 It is an object of the present invention to provide an apparatus which may be used on roads paved with asphalt which, in one configuration, is suitable for backfilling a trench with crushed rock and cement or the like to a suitable height corresponding to the base of the adjacent pavement, and then, in other configurations, to place varying lifts of paving material to suitable heights so that after rolling the final lift of paving material is of a height which corresponds to adjacent paved surface.  ¶0019 Spare scraper blades 56 will be needed, and to this end, hooks 58 are provided on the back of the primary blades 40 for the purpose of carrying some of the extra scraper blades 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the backfill a trench to varying grade heights of DiPizio with the system for utilization calculation on equipment including independent component of HORNE in view of CURRIN for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. HORNE ¶0005 teaches that it is desirable to not have unreliable performance data due to inaccuracies occurring while detecting some performance events; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. HORNE ¶0004 teaches a monitoring system installed on an asset (e.g., an excavator) to enable the owner of the asset or a third party to monitor the asset's location and performance, CURRIN Abstract teaches that each of the representations of infrastructure assets comprises location information representing a geolocation of the asset and updated location information is continually received for infrastructure asset(s) such that the location information for those infrastructure asset(s) is continually updated, and DiPizio Abstract teaches backfill a trench to varying grade heights; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. HORNE in view of CURRIN at least the above cited paragraphs, and DiPizio at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the backfill a trench to varying grade heights of DiPizio with the system for utilization calculation on equipment including independent component of HORNE in view of CURRIN.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 

HORNE teaches:
Claim 8. The method of claim 1, further comprising receiving, with the controller, a user input indicating at least one of a compacted volume of a material per hauling unit, a lift height including a depth of the material as compacted along a surface of the worksite, and the compacted volume of the material per hauling unit and the lift height (¶0086 The report related to the production data can include, but is not limited to, cycle times, number of loads, an amount of material moved, time of operation, and costs associated with the asset 120. The report can be related to utilization data associated with the asset. The report related to the utilization data can include an idle time, an amount of fuel consumed and an amount of fuel remaining in the asset. The report can be related to maintenance data associated with the asset).
Although not explicitly taught by HORNE in view of CURRIN, DiPizio teaches in the analogous art of backfill a trench to varying grade heights:
a lift height including a depth of the material as compacted along a surface of the worksite (¶0005 the top wearing course is then placed so that its initial height is about 1 inch above the top surface of the adjacent pavement so that, after rolling, its height is at the same height as the adjacent pavement. ¶0006 It is an object of the present invention to provide an apparatus which may be used on roads paved with asphalt which, in one configuration, is suitable for backfilling a trench with crushed rock and cement or the like to a suitable height corresponding to the base of the adjacent pavement, and then, in other configurations, to place varying lifts of paving material to suitable heights so that after rolling the final lift of paving material is of a height which corresponds to adjacent paved surface.  ¶0019 Spare scraper blades 56 will be needed, and to this end, hooks 58 are provided on the back of the primary blades 40 for the purpose of carrying some of the extra scraper blades which may be needed. The spare scrapers shown in the various FIGS. are for the purpose of grading the back fill and perhaps the first lift of asphalt. Other spares may be stored somewhere else. ¶0020 It can be seen that by this arrangement the operator of the loader can easily change the operating width of the attachment during the course of the project to accommodate changes in trench width and lift 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the backfill a trench to varying grade heights of DiPizio with the system for utilization calculation on equipment including independent component of HORNE in view of CURRIN for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. HORNE ¶0005 teaches that it is desirable to not have unreliable performance data due to inaccuracies occurring while detecting some performance events; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. HORNE ¶0004 teaches a monitoring system installed on an asset (e.g., an excavator) to enable the owner of the asset or a third party to monitor the asset's location and performance, CURRIN Abstract teaches that each of the representations of infrastructure assets comprises location information representing a geolocation of the asset and updated location information is continually received for infrastructure asset(s) such that the location information for those infrastructure asset(s) is continually updated, and DiPizio Abstract teaches backfill a trench to varying grade heights; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. HORNE in view of CURRIN at least the above cited paragraphs, and DiPizio at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the backfill a trench to varying grade heights of DiPizio with the system for utilization calculation on equipment including independent component of HORNE in view of CURRIN.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 


Claim 9. The method of claim 8, wherein the unifying production metric is determined based at least in part on the user inputs (¶0058 The data collection device 125 can further input data for reporting in an unstructured format. Any event or other data that a user believes to be important to the performance can be input from the device into the report system. The device 125 can communicate with other components of the reporting system using other electronic communications, e.g., email, text message, voice mail, etc.).

HORNE teaches:
Claim 10. The method of claim 8, wherein the unifying production metric is determined based at least in part on the compacted volume of the material at the worksite (¶0086 The report related to the production data can include, but is not limited to, cycle times, number of loads, an amount of material moved, time of operation, and costs associated with the asset 120. The report can be related to utilization data associated with the asset. The report related to the utilization data can include an idle time, an amount of fuel consumed and an amount of fuel remaining in the asset. The report can be related to maintenance data associated with the asset.).
Although not explicitly taught by HORNE in view of CURRIN, DiPizio teaches in the analogous art of backfill a trench to varying grade heights:
compacted volume (¶0005 the top wearing course is then placed so that its initial height is about 1 inch above the top surface of the adjacent pavement so that, after rolling, its height is at the same height as the adjacent pavement. ¶0006 It is an object of the present invention to provide an apparatus which may be used on roads paved with asphalt which, in one configuration, is suitable for backfilling a trench with crushed rock and cement or the like to a suitable height corresponding to the base of the adjacent pavement, and then, in other configurations, to place varying lifts of paving material to suitable heights so that after rolling the final lift of paving material is of a height which corresponds to adjacent paved surface.  ¶0019 Spare scraper blades 56 will be needed, and to this end, hooks 58 are provided on the back of the primary blades 40 for the purpose of carrying some of the extra scraper blades which may be needed. The spare scrapers shown in the various FIGS. are for the purpose of grading the back fill and perhaps the first lift of asphalt. Other spares may be stored somewhere else. ¶0020 It can be seen that by this arrangement the operator of the loader can easily change the operating width of the attachment during the course of the project to accommodate changes in trench width and lift height. One end of each of the control cylinders is pivotally secured to a bracket 74 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the backfill a trench to varying grade heights of DiPizio with the system for utilization calculation on equipment including independent component of HORNE in view of CURRIN for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. HORNE ¶0005 teaches that it is desirable to not have unreliable performance data due to inaccuracies occurring while detecting some performance events; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. HORNE ¶0004 teaches a monitoring system installed on an asset (e.g., an excavator) to enable the owner of the asset or a third party to monitor the asset's location and performance, CURRIN Abstract teaches that each of the representations of infrastructure assets comprises location information representing a geolocation of the asset and updated location information is continually received for infrastructure asset(s) such that the location information for those infrastructure asset(s) is continually updated, and DiPizio Abstract teaches backfill a trench to varying grade heights; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. HORNE in view of CURRIN at least the above cited paragraphs, and DiPizio at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the backfill a trench to varying grade heights of DiPizio with the system for utilization calculation on equipment including independent component of HORNE in view of CURRIN.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180071949 A1
Method of reinforced cementitious construction by high speed extrusion printing and apparatus for using same
Giles; Brian C.
US 20130030876 A1
Computer-implemented method for reporting asset operation information of e.g. agricultural equipment, involves filtering operational data or characteristic to adjust output, and providing report that includes characteristic and output
GREEN C et al.
US 20100324955 A1
ASSET INFORMATION REPORTING
Rinehart; Mark et al.

COMPACTOR AND METHOD OF OPERATION
ROBSON ANGUS PETER
NPL
Methods for achieving and measuring soil compaction
Schmidt, Norbert O. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KURTIS GILLS/Primary Examiner, Art Unit 3623